Citation Nr: 0116531	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  97-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for an ulcer.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran had active duty from September 1980 to January 
1984.

The Board of Veterans' Appeals (Board) issued a decision on 
the issues on appeal in October 1998.  Those issues had been 
appealed to the Board from a May 1995 and March 1997 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The veteran appealed the Board's October 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court vacated the October 1998 Board 
decision.  The Court remanded the case to the Board to 
develop and readjudicate the neck, left hip, and ulcer claims 
in light of recent legislation, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); and to readjudicate the back, psychiatric, and 
neck claims on the grounds that the back and psychiatric 
claims are inextricably intertwined with the neck claim.  See 
[citation redacted].

The President signed the VCAA into law on November 9, 2000.  
The VCAA came into effect during the pendency of the 
veteran's appeal, and it constitutes a significant change in 
the law.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

As noted above, the Court found that the veteran's back and 
psychiatric claims are inextricably intertwined with his neck 
claim.  Thus, the RO should readjudicate the back, 
psychiatric, and neck claims.  In readjudicating those 
claims, the RO should consider and discuss the relationships 
between any disorders affecting the veteran's back, mental 
health, and neck.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the veteran 
has not received a VA medical examination with regard to the 
musculoskeletal complaints that are the subjects of claims 
currently on appeal; i.e., claimed disorders of the low back, 
neck, and left hip.  The medical records in the claims file 
do not address the likely etiology of any current disorder 
affecting any of those areas.  The veteran should receive a 
VA medical examination with particular attention to his low 
back, neck, and left hip.  The examiner should be asked to 
review the veteran's claims file and provide an opinion 
regarding the likely etiology of any current disorder 
affecting any of those areas.

While the veteran has received VA mental health treatment, 
the information in the claims file does not establish a clear 
diagnosis of his condition.  In addition, the evidence in the 
claims file does not include any competent, professional 
opinion regarding the likely etiology of any current mental 
health disorder.  A VA psychiatric evaluation should be 
performed to provide a clarification of diagnosis, and an 
opinion regarding the likely etiology of any current mental 
health disorder.

With regard to the veteran's claim for service connection for 
an ulcer, results of tests performed at a VA medical facility 
indicated that the veteran did not have ulcers, and the 
veteran has not submitted any medical evidence that he has 
ulcers.  In the absence of evidence of a current ulcer 
disorder, the Board cannot identify any evidence that could 
be sought that would have a reasonable possibility of aiding 
in substantiating the veteran's claim for service connection 
for an ulcer.  The veteran's claim for service connection for 
an ulcer is nonetheless part of the Board's remand for 
actions to ensure compliance with the VCAA.  The absence of 
specific instructions by the Board does not remove the RO's 
responsibility to pursue any possible evidentiary development 
that is subsequently identified.  As with all of the 
veteran's claims that the Board is remanding to the RO, the 
veteran has the right to submit additional evidence and 
argument in support of that claim.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development 

procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  Inasmuch as the issues of service 
connection for a back disability and an 
acquired psychiatric disability are 
deemed to be "inextricably intertwined" 
with the issue of service connection for 
a neck disability, the RO should take 
appropriate adjudicative action, and 
should provide the veteran and his 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

3.  The RO should schedule the veteran 
for a VA medical examination of his low 
back, neck, and left hip.  The examining 
physician should receive and review the 
veteran's claims file prior to the 
examination.  The examiner should provide 
a diagnosis for any current disorder 
affecting the veteran's low back, neck, 
or left hip.  The examiner should provide 
an opinion as to the likely etiology of 
any disorder affecting any of those 
areas.

4.  The RO should schedule the veteran for 
a VA psychiatric evaluation to provide a 
clarification of diagnosis, and an opinion 
regarding the likely etiology of any 
current mental health disorder.  The 
examining psychiatrist should receive and 
review the veteran's claims file prior to 
the examination.


5.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

As noted above, the veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





